Citation Nr: 1025454	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-24 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for cold injury residuals to 
the bilateral upper extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from July 1944 to 
February 1946.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts service connection is warranted for residuals 
of cold injuries to the upper extremities.  Specifically, he 
contends that he suffers from conditions of the bilateral hands 
due to weather conditions experienced during the Battle of the 
Bulge.  He notes that service connection for cold injury 
residuals has been granted for the bilateral lower extremities on 
the same basis.

During the development of the instant claim, the Veteran was 
provided a VA cold injury protocol examination in March 2009.  
The VA examiner noted that while the Veteran suffers from flexor 
digital tenosynovitis bilaterally, he denies any signs and 
symptoms of the upper extremities that would be associated with 
cold injuries, such as neuropathy or Reynaud's phenomenon.  
However, the Veteran's representative notes the Veteran has been 
diagnosed with arthritis of the hands, and contends arthritis is 
a common residual of cold injuries.  The Board observes the March 
2009 VA examiner did not offer an opinion as to whether the 
Veteran's currently diagnosed arthritis of the hands is 
etiologically related to his active service, to include as due to 
extreme cold.

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, due 
process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves 
v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. 
Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 
15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return 
an inadequate examination report "if further evidence or 
clarification of the evidence... is essential for a proper 
appellate decision").  As such, the Veteran must be provided a 
new VA examination to determine whether he currently suffers from 
any cold injury residuals, to include arthritis, that are 
etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Schedule the Veteran for a VA examination 
to ascertain the nature and etiology of 
any disorder of the upper extremities.  
The claims file, including this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that such review was accomplished.  
All appropriate tests and studies should 
be conducted, and any consultations deemed 
necessary should be accomplished.  The 
examiner should indicate whether the 
Veteran has any current disability of the 
bilateral upper extremities, and provide a 
current diagnosis.  The examiner should 
also provide an opinion as to whether it 
is more likely as not (greater than a 50 
percent probability), less likely as not 
(less than a 50 percent probability), or 
as likely as not (50 percent probability) 
that any current disorder of the upper 
extremities, to include arthritis, is 
etiologically related to the Veteran's 
active military service, including 
exposure to extreme cold.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).















	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



